DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-7, 14, 16, 18-23, and 26-34 are examined herein. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Response to Affidavit
The affidavit by Applicant Finnigan was received, filed 8/24/2021, considered and is responded to below.  The Office thanks Applicant Finnigan for their time, education, experience and efforts in this matter.  The discussion on the background of the pending invention, in said affidavit, is also appreciated.





Unexpected results
It is asserted, that it was unexpectedly found that calcium ions interact with filaments of Applicant’s fungal mycelia to improve texture of the mycelia, which enabled the production of vegan foodstuffs which include no egg albumin.
In Examples 1 to 3, formulations were prepared by mixing mycoprotein (a mass comprising filaments of fungal mycelia defined in the instant application) with calcium chloride solution (Example 2) to introduce calcium ions into the mycoprotein. Example 1 was a control which consisted of mycoprotein with no added calcium ions. In both cases, the formulations were formed into rectangular pieces having 15 mm thickness using a forming machine.
Treatment 1 (T1): Samples stored under ambient conditions.
Treatment 2 (T2): Samples steamed at 100 °C for 24 minutes.
Treatment 3 (T3): Samples subjected to Treatment 2, followed by freezing at -21 °C for at least one week.
In Example 4, the samples were tested to analyze rheology, the elastic modulus (G’ (Pa)) of mycoprotein containing formulations was assessed using a Bohlin CVO 50 Rheometer (Bohlin Instruments, UK) with parallel plate geometry (diameter 20 mm). Samples were carefully placed on the centre of the rheometer stage. The rotating element was then gently lowered to a distance of 1550 um or 2050 um, excess sample trimmed off and the rotating element lowered a further 50 um to produce gap sizes of 1500 um or 2000 um, respectively. Samples were then left for 2 minutes before measurement to reach a temperature of 25 °C and to reduce any stress generated 
Results are provided in the Figure below. 



    PNG
    media_image1.png
    580
    594
    media_image1.png
    Greyscale





The Figure shows:
The Example 2 formulation which include calcium ions and mycoprotein alone produces an increase in G’ (Pa) compared to mycoprotein, in the absence of calcium ions. This applies even for formulations stored under ambient conditions of Treatment 1 (T1). The effect on G' is enhanced when treatments T2 and T3 are used. 
The G' (Pa) is increased if samples are steamed and/or frozen.

The effects observed are difficult to explain. However, in general terms, we believe the calcium cation binding to filamentous fungi is a physicochemical interaction between the metal cation and the functional groups present on the fungi cell surface. For example, many fungi have high chitin content in their cell wall, and this polymer of N-acetyl glucosamine may interact with cations. Melanins are fungal pigments, located in and/or exterior to cell walls where they may appear as electron-dense deposits and granules. Fungal phenolic polymers and melanins contain phenolic units, peptides, carbohydrates, aliphatic hydrocarbons, and fatty acids and therefore possess many potential cation binding sites. Oxygen-containing groups in these substances, including carboxyl, phenolic and alcoholic hydroxyl, carbonyl and methoxy groups may be particularly important in cation binding.
We have various hypotheses to explain the effects we have observed with calcium ions. We are aware that fungal cell walls are predominantly net negative in surface charge due to presence of relevant functional groups (e.g., uronic acids which 
We also see an increase in G' (Pa) on steaming mycoprotein which we hypothesise may be explained in terms of the steaming causing some untangling of filaments of the fungus, resulting in more functional groups being exposed at the fungal surface which may then be able to interact with added cations which may further promote ease of hyphal interaction (and a further “tightening” of texture).
The effect described with calcium is unexpected (but highly advantageous) and it enables us to produce vegan foodstuffs which do not need to include egg albumin which we had used very extensively for decades.
None of the prior art cited by the Examiner describes the effect of calcium ions on the G’ (Pa) when mixed with filamentous fungal mycelia. It is this effect we utilise to produce edible formulations which are vegan.
The instant invention is based on a surprising insight in relation to the use of calcium with fungal mycelia which allows vegan products to be produced with advantageous textural characteristics. | do not believe that any combination of Finnigan, Finnigan2, Morimoto and/or FAO would lead a skilled person to the advantageous combination of features described in claim 1.


In response, a proper showing of unexpected results has not been presented to the office for consideration, and therefore these arguments are not persuasive.  
Regarding the testing examples discussed above, the closest prior art is not identified, therefore there is no direct comparison of the claimed invention compared to the closest prior art.  
The showing of unexpected results is not commensurate in scope with the invention as claimed.  See MPEP 716.02(d). The declaration does not provide a  description of precisely what was tested, including ingredients an amounts of ingredients; method steps and parameters thereof.  Therefore, there is no description of all of the test conditions.
The results do not include the actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed do not indicate they are on the invention as claimed or the closest prior art.
There is not showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, does not include a conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.



The results are not shown to be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.
Therefore, not a single criteria required to show unexpected results has been provided.

Rejection of record
It is asserted, that regarding the Finnigan reference, Applicant is an inventor of the invention in that publication which dates back to 2001, some 20 years ago. That case addresses a very different problem compared to the problem which is addressed in the instant application. In Finnigan, the invention is based, according to f [0003], “on the discovery that edible fungi can be arranged to act as fat mimetics .. . .” which may be used in, for example, milk drinks and yoghurts. This contrasts with the problem addressed by the instant invention which is to produce a meat-substitute with appropriate texture.
In response, the current independent claims are toward any edible formulation, therefore this argument is not persuasive.  

It is asserted, Finnigan involves producing a “solid first food ingredient comprising edible fungal particles having a dimension in a first direction of less than 200 microns” (emphasis added) as described in J [0007]. This highlights the fact that Finnigan uses particles which are size reduced and are smaller than used in 

It is asserted, that Finnigan species at  [0007] “fungal particles having a dimension in a first direction of less than 200 microns”. This is not the same parameter as specified in claim 1 of “edible filamentous fungus particles having number average lengths greater than 200 um”. Paragraph [0007] of Finnigan provides no information relevant to number average lengths. | note, in fact, in Finnigan, mean lengths are provided in the Tables (e.g., Tables 3a and 3b) which illustrates that the mean lengths are an order of magnitude smaller than as described in the instant claims.
In response, in [0023], Finnigan describes a “size reduction process” which involves spray drying (Example 3), however also denotes that the food ingredient of the first aspect may be prepared by subjecting an aqueous formulation comprising edible fungi to a size reduction process.  This means that prior to size reduction or drying, when the particles were in an aqueous solution (as claimed), in the intermediate product made, that the particle size is above 200 microns.  Therefore this argument is not persuasive.

It is asserted, that as a skilled person in the art, I do not believe a skilled person would combine Finnigan and Finnigan2 in the manner proposed by the Examiner. In 
Finnegan2 uses very small amounts of filamentous fungus (see Table 2 in Finnigan2) in each case, no more than 2 wt% of fungus is used. In contrast, the amount of gluten in Finnegan2 is in excess of 20 wt% and the amount of water is in excess of 67 wt%. Thus, the formulations of Finnigan2 include very large amounts of water, in contrast to the solid first food ingredient of Finnigan.
In response, the claims do not limit the structure of form of the claims.  Also, the claims are toward compositions that have fungal particles, therefore one of skill making 
compositions that have fungal particles would look toward the Finnigan references.  Further, Finnigan’s intermediate composition is wet, and Finnigan2 also shows wet compositions, therefore this argument is not persuasive. Finally, Finnegan2 does not teach away other amounts of fungus, merely shows one way of making a composition, and therefore does not destroy the invention of Finnegan by teaching other ways.



It is asserted, that Finnigan2 includes a large quantity of gluten and addresses a specific problem associated with gluten. 
In response, this argument is not commensurate in scope of the claims that are open to including any other ingredient, including gluten or others, and does not exclude the use of gluten.  

It is asserted, that Morimoto is fundamentally different compared to the instant invention. Claim 1 of the instant application describes filaments comprising fungal mycelia. That is, it involves biological structures; it uses preformed, filamentous, naturally occurring mycelia. In contrast, Morimoto uses calcium ions to cause gelation of protein-containing solutions which are then extruded to form man-made filaments. Only after such gelation and extrusion are fibrous proteinaceous materials produced according to Morimoto. However, in accordance with the instant invention, as described in claim 1, the filaments are already biologically preformed, and the filaments are complex structures which do not solely consist of proteins.
However, in the instant claims, there are already preformed filaments of fungal mycelia so a skilled person would have no need to actually produce the fibres. The fibres already exist, having been produced biologically. Thus, there would be no need to add calcium to cause gelation, and thus no motivation to combine Morimoto with Finnigan or Finnigan2.
Morimoto does not provide anything relevant to Finnigan or Finnigan2. Morimoto only discloses extruding gellable solutions to produce man-made fibres. The instant 
In response, the examiner does not agree, one seeking to make a meat  analogue would turn to any meat analogue reference to observe what was known to have been done.  Further Morimoto is a US Patent wherein it Independent claim 1 is open to any type of protein, which means that the references is not limited to human-made proteins.  Further, the patentability of a composition is based on the ingredients therein, not the source of the ingredients, or if they were man made or not.  Also, it is not required for secondary references to teach what primary references already provide.

It is asserted, that Morimoto does not provide any teaching as to how calcium ions may interact with fungal mycelia and so includes no information relevant to the unexpected result described in paragraphs 11-20 above, on which the invention in the instant application is based.
In response, how calcium ions “may” interact with fungal mycelia is not a matter of patentability, it is a relative concept, and therefore not a persuasive argument.  Further, there is no criteria for examination that requires a reference to do something for the same reason as Applicant.

It is asserted, that The Food and Agriculture Organization of the United Nations (FAO): Torry Advisory Note No. 54, “Handling and Processing Shrimp,” 2001 (“FAO”): is asserted to teach that raw shrimp meat has about 75 to 80 percent water. This 
As a general point with regards Finnigan and Morimoto (on which the Examiner’s main arguments are based), note the documents heavily focus on formulations which include animal-derived products. For example, in Finnigan, milk is used in the products; and in the specific examples in Morimoto, caseinate is used in the products, which is also derived from milk. Such products are not, therefore, vegan as required by the claims in the instant application (e.g., “the formulation contains no animal derived components’).
In response, this is a piecemeal analysis of the reject of record, which picks apart the references versus taking the rejection as a whole.

Claim Objections
The amended claims are objected to because of the following informalities:  Claims are to be presented in dark ink, however, in this case the amendments are in light ink.  This is important so that when documents are scanned, that the words can hold up to optical character recognition.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because claims 1, 28 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 

The claims recite: An edible formulation comprising, as in claims 1, 28 and 34:
edible fillamentous fungus particles of fungal mycelia, as in claims 1, 28 and 34; 
particle sizes greater than 200 µm, as in claims 1, 28 and 34;
calcium ions, as in claims 1, 28 and 34; 
water; , as in claims 1, 28 and 34;
acetate moieties, as in claims 1, 28 and 34; and 
no animal derived components, as in claims 1 and 34.

This judicial exception is not integrated into a practical application because:
edible formulations are found in nature;
edible fillamentous fungus particles of fungal mycelia, are found in nature;
particle sizes greater than 200 µm are found in nature;
calcium ions are found in nature;
water is found in nature;
acetate moieties are found in nature; and 

components not animal derived are found in nature.

.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 28, 34 and any claims dependent on them are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Since a composition claim is toward a single composition at one single point in time, the matter of any composition having both liquid and powdered ingredients, at the same point in time, is not conveyed in such a manner that shows that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Further, it is well known in the art that to derive the amount of ingredients on a dry weight basis requires that the composition is made then put under vacuum to remove all the water from the composition wherein the results are analyzed.  This means that wet compositions do not have dry matter contents, that it only after the product is made and used in a method of being dried, that such information is available.  Therefore Applicant does not have possession of a composition that has both dry matter content and at least 50 wt% water.
The same problem exists with the phrases “wt% on a dry matter basis” and “dry basis”.
Claims 5, 14, 16, 18-20 and 32 all have these issues.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 28, 34 and any claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 34 recites that the claimed composition comprises at least 50 weight percent water, meaning the composition wet, and also require edible filamentous fungus particles and calcium ions that are on a dry weight basis. It is unclear as to how a wet composition has ingredients that are dry. 
The same problem exists with the phrases “wt% on a dry matter basis” and “dry basis”.
Claims 5, 14, 16, 18-20 and 32 all have these issues.

Claim 18 recites: both “5,000 mg of calcium ions per kg of filamentous fungus on a dry basis”; and “less than 25,000 mg of calcium ions per kg of filamentous fungus on a dry basis” which presents narrow and broad limitations of the same element in a claim and therefore is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites “at least 50 wt% water” and “no animal derived components”, however, its base claim already recites said limitations, therefore this fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 14, 16, 18-23, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Finnigan (2004/0197461) in view of Nelson, WHF, Morimoto (4,554,166), FAO and Finnigan2 (2006/0105080).
Nelson: Calcium measurement in living filamentous fungi expressing codon-optimized aequorin; Molecular Microbiology (2004) 52(5), 1437-1450.
WHF: World’s Healthiest Foods: calcium published online at least by Sept. 09, 2013 at https://web.archive.org/web/20130909214039/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=45#function

FAO: Torry Research Station. 2001. Handling and Processing Shrimp. Torry Advisory Note No. 54; FAO in partnership with Support unit for International Fisheries and Aquatic Research, SIFAR, 2001.


With regard to the prior art, the term/phrase "dry weight" or “dry matter” encompasses any wt% basis.

Independent claim 1
Finnigan teaches methods of making edible formulations comprising edible fungal particles of a filamentous fungus (0007).


No animal derivatives
Finnigan teaches that other ingredients are optional, such as animal or vegetable protein, therefore provides a scenario wherein the formulation comprises no components derived from animals (0018).

Amount of filamentous fungi
Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), which encompasses the claim of at least 20 wt% on a dry weight basis of edible filamentous fungus particles.

Finnigan teaches that at least 80 wt% of fungal particles in said formulation comprise fungal mycelia (0009).  

Aspect ratio: Finnigan teaches that the fungi is subject to a step of size reduction using a blender and or homogenizer (0021), wherein the resultant length, a first dimension, is less than 200 µm (0023).  As for the diameter/width of the fungi particles, Finnigan teaches that a second dimension, perpendicular to the first dimension (i.e. length) is at least 1 µm (0027). Therefore the aspect ratio provided by Finnigan is 200/1 or 200, which provides the claimed range of greater than 40. Further, one of skill in the art of blending and/or homogenizing would have a reasonable expectation of success in achieving a desired particle size by increasing or decreasing the size of food being 

Length of the filamentous fungi
Finnigan teaches that edible fungal particles (i.e. the food ingredient of the first aspect) may be prepared by subjecting an aqueous formulation comprising edible fungi to a size reduction process (0023), wherein the length of the particles are reduced to a size of less than 200 µm (0019).  This means that the particles when in an aqueous formulation, prior to the size reduction have a size of greater than 200 µm, which encompasses the claim of a number average length of greater than 200 µm.

Calcium Ions
Finnigan does not discuss the calcium ions, however, they are known to exist in filamentous fungi.
Nelson also teaches about using filamentous fungi and that it naturally comprises calcium (i.e. calcium ions) (see the Title and Introduction).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using filamentous fungi compositions, as Finnigan, to include calcium in said composition, as claimed, because Nelson illustrates that the art finds calcium (calcium ions) to be naturally occurring in filamentous fungi. 




WHF also teaches about calcium, and further provides that its consumption provides the benefit of bone support, maintaining acid/alkaline balance in the blood and muscle health (see Summary).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions, as Finnigan, to include calcium in said composition, as claimed, because WHF provides several health benefits from its consumption. 

The modified teaching does not discuss the amount of calcium ions in nutritional composition.
Morimoto also teaches methods of making nutritional compositions with fibrous proteinaceous material (ab., 2, 55+, ref. clm. 1) and at least 50 wt% of water (ref. clm. 19), where the type of protein is not limited (ref. clm. 1) and further provides that the composition comprises calcium, from sources that include calcium acetate for its function as a gelling agent (2, 42+) to provide a beneficial texture to the food (5, 10+).
Morimoto teaches that the gelling agents are used in amounts that do not impart a bitter taste, and goes on to teach that such excessive amounts can be washed out of the protein fibers (2, 50+), which imparts that there is no upper limit to the amount of gelling agents used.
Morimoto also provides that the residual calcium ions in the product made, a meat analog (i.e. substitute) having the texture of natural shrimp (5, 12+), is in amounts of about 0.1 to 0.4 wt% (4, 24+).

FAO teaches that raw shrimp meat has about 75 to 80 percent water (see Composition of shrimp).
Therefore, given the water is extracted from Morimoto’s meat analog (i.e. substitute) having the texture of natural shrimp, to determine a dry weight amount of calcium ions, there would be at least 4 times the amount of calcium ions on a dry weight basis, or about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.1 wt% and less than 1 wt% of calcium ions in total, on a dry weight basis calcium ions.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions with fibrous proteinaceous material, as Finnigan, to include calcium ions, as claimed, because the combination of Morimoto and FAO illustrates that the art finds encompassing amounts of calcium ions, to be suitable for similar intended uses, including methods of making nutritional compositions with fibrous proteinaceous material, which further shows that it was known for such a thing to have been done (See MPEP 2144.07), further provides that said ingredient provides beneficial textures to food. 

Acetate Moieties
Since the source of calcium is calcium acetate, as discussed above, acetate moieties are in the composition from said source.



Water
Finnigan does not discuss how much water is in the aqueous formulation, discussed above.
Finnigan2 also teaches methods of making edible formulations comprising edible fungal particles of a filamentous fungus (ab.), and further provides when in an aqueous formulation. Water is used in an amount of at least 50 wt% (0016-0017).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making aqueous formulations comprising edible fungal particles of a filamentous fungus, as the modified teaching above, to include the amount of water used, including at least 50 wt%, as claimed, because Finnigan2 illustrates that the art encompassing amounts as being suitable for similar intended uses, including methods of making aqueous formulations comprising edible fungal particles of a filamentous fungus (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.





Dependent claims
As for claim 5, the modified teaching provides that the composition comprises filamentous fungus on a dry matter basis, as discussed above.  Also, the discussion on calcium ions above provides about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.2 wt% of calcium ion on a dry matter basis (i.e. 2,000 mg/kg), as claimed.

As for claim 6, the modified teaching provides that the composition comprises filamentous fungus on a dry matter basis, as discussed above.  Also, the discussion on calcium ions above provides about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.5 wt% on a dry matter basis (5,000 mg/kg), on a dry matter basis calcium ions.

As for claim 14, the modified teaching, in Finnigan2, provides the use of less than 7.5 wt% dissolved and/or suspended solids, including a vegetable pea protein (0018), which encompasses at least 1 wt% but less than 20 wt% of a vegetable protein source (A) which is not a wheat-based protein, as claimed.
The teaching of the protein being a suspended solid reads on its amount being based on dry weight.




As for claim 16, calcium acetate inherently comprises 1 calcium ion and 2 acetate ions, wherein calcium has a MW of about 40 and acetate has a MW of about 60, therefore calcium acetate comprises about 25 wt% calcium ions and about 75 wt% acetate ions.
The modified teaching, in Morimoto, provides a product that has about 0.1 to 0.4 wt% of calcium ions (4, 24+) from calcium acetate (ab, ref. clm. 13), and that there is no teaching of the acetate being removed, destroyed or converted, it is reasonable for one of skill in the art to extrapolate that there are twice as many acetate ions as calcium ions, including:
about 0.2 to 0.8 wt% of acetate ions, which encompasses the claim of at least 0.1 wt% and less than 2 wt% acetate ions; and 
provides a ratio of acetate ions/wt% of filamentous fungus of at least about 0.004 to 0.03 (0.2 to 0.8/ at least 30 to 50 wt% = about 0.004 to 0.03), which encompasses a ratio of from 0.005 to less than 0.04, as claimed

As for claim 18, see the discussion on Calcium ions, above, for encompassing amounts.

As for claim 19, see claim 16 which discusses that the modified teaching provides a ratio of acetate ions/wt% of filamentous fungus of at least about 0.004 to 0.03 (0.2 to 0.8/ at least 30 to 50 wt% = about 0.004 to 0.03), which encompasses at least 0.005, as claimed.

As for claim 20, the modified teaching, in Morimoto, provides a product that has about 0.1 to 0.4 wt% of calcium ions (4, 24+), which encompasses at least 0.1 wt% and less than 1.5 acetate ions, as claimed.

As for claim 21, Finnigan teaches a paste of fungal particles having a RNA (ribonucleic acid) content of less than 2 wt% (0065), such a teaching makes obvious the use of zero RNA, which encompasses it having a dry weight basis of less than 1.9 wt%, as claimed.  

As for claim 22, Finnigan teaches the use of at least 30 wt% filamentous fungus on a dry matter basis (0015).  The modified teaching, in Finnigan2, provides at least 80 wt% water (0016). Such a teaching provides that the sum of the wt% of filamentous fungus divided by the wt% of water is about 0.375, which encompasses the claim of from 0.05 to less than 0.5.  
Further one of skill in the art of making food formulations would have the common knowledge of simple mathematics for adding more or less water to a composition for a desired amount of liquid therein, to achieve the claimed results.

As for claim 23, regarding the composition made being in a package with includes at least 50 g of the edible formation, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being 

As for claim 26, Finnigan teaches that at least 80 wt% of fungal particles in said formulation comprise fungal mycelia (0009).  

As for claim 27, Finnigan teaches said fungal particles comprise fungus selected from fungi imperfecti (0012, and ref. clm. 3).

As for claim 30, the modified teaching, in Morimoto, provides that the formulation made is a shrimp shaped analog product having the desired texture, juiciness and chewiness of natural shrimp (5, 10+), which makes obvious its intended use as a meat substitute. Regarding the composition made being in a package with includes at least 100 g of the edible formation, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being packaged in a desired amount, including 100 grams, therefore such a claim would have been obvious.

As for claim 31, Finnigan teaches that the fungi includes Fusarium (0011, and ref. clm. 4).  Regarding the composition made being in a package with includes at least 50 g of the edible formation, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being packaged in a desired amount, including 50 grams, therefore such a claim would have been obvious.


As for claim 32, Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), which encompasses 40 wt%, as claimed.

As for claim 33, Finnigan, provides that the preferred fungi have a cell wall which includes: chitin and/or chitosan; polymeric glucosamine; and beta1-3/1-6 glucans, as claimed.

Independent claim 28
Re: calcium Ions: See the Calcium Ions section above that provides encompassing amounts. 
Re: Ratio of acetate ions/wt% filamentous fungus: see the discussion of claim 16 above.
All other limitations are discussed in the rejection of claim 1 above.

Dependent claim
As for the limitations of claim 7, please see the Calcium ion and Water sections above.

As for claim 29, Finnigan teaches the use of at least 80 wt% of fungal particles in said formulation comprise fungal mycelia (0008), wherein said fungal particles comprise fungus selected from fungi imperfecti (0011).

Independent claim 34
Re: calcium Ions: See the Calcium Ions section above that provides encompassing amounts. 
All other limitations are discussed in the rejection of claim 1 above.

Response to Arguments
 	It is asserted, that upon entry of the foregoing amendments, claims 1, 5-7, 14, 16, 18-23, 26-34 will be pending for examination with claims 1, 28, and 34 being the independent claims. Claim 9 is canceled without prejudice or disclaimer. Applicant reserves the right to pursue this claim in one or more continuation or divisional applications. Claims 1, 5-7, 14, 16, 18-23, 26-33 are currently amended. These amendments cancel claim terms without prejudice or disclaimer. The amendments to claims 1, 5-7, 14, 16, 18-23, 26-33 are supported by the existing claims specification generally. The majority of these amendments are syntactical and improve clarity of the claims. New claim 34 is added. This claim is supported at least by claims 1, 1, 5-7, 14, 16, 18-23, 26-32 and the specification at page 2, lines 3-5 and lines 12-14; page 3, lines 1-2; page 5, lines 31-32; and page 6 lines 10-13. 
Applicant believes that no new matter has been added by the present amendments and respectfully requests their entry. 
All amendments are being made to expedite prosecution and not in response to any alleged rejections based on prior art or other grounds. The cancelation or amendment of claims does not constitute an admission or acquiescence as to the 
In response, Applicant’s timely response is appreciated.
 
It is asserted, that Claims 1, 5-7, 9, 14, 16, 18-23, and 26-33 are rejected under 35 U.S.C. § 103 as allegedly obvious over U.S. Pat. App. Pub. No. US 2004/0197461 Al to Finnigan ("Finnigan") in view of U.S. Pat. No. 4,554,166 to Morimoto ("Morimoto"), Food and Agriculture Organization of the United Nations (FAO): Torry Advisory Note No. 54, "Handling and Processing Shrimp," 2001 ("FAO"), and U.S. Pat. App. Pub. No. US 2006/0105080 Al to Finnigan ("Finnigan2"). FOA at 2-13. 
The Examiner alleges that the combination of Finnigan, Morimoto, FAO, and Finnigan2 teaches or suggests all the elements of the claims. Applicant disagrees and asserts that the Examiner has failed to raise a prima facie case of obviousness as applied to the amended claims for at least the reason that neither Finnigan, Morimoto, FAO, or Finnigan2 would lead a person of ordinary skill in the art to specifically combine the claimed amounts of edible filamentous fungus particles and calcium ions as a formulation with any reasonable expectation of success. 
	In response, the examiner does not agree, please see the modified teaching above that includes that edible filamentous fungus is known to comprise calcium, and that calcium is beneficial health and texture properties. 

It is asserted, that the Examiner has not provided any rationale or motivation for why a person having ordinary skill in the art would have combined and modified the teachings of Finnigan, Morimoto, FAO, and Finnigan2 to arrive at the Applicant's claimed invention. The Examiner asserts that "it would have been obvious . . . to modify the method of making nutritional compositions with fibrous proteinaceous material, as Finnigan, to include calcium ions, as claimed, because the combination of Morimoto and FAO illustrates that the art finds encompassing amounts of calcium ions, to be suitable for similar intended uses, including methods of making nutritional compositions with fibrous proteinaceous material, which further shows that it was known tor such a thing to have been done. See MPEP 2144.07." FOA at 4. 
The Examiner's alleged motivation for combining the references is not supported by the rational underpinnings required under the law and lacks substantial evidence basis. See KSR International Co. v. Teleflex Inc., (KSR) 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007). "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR, 550 U.S. at 418, 82 U.S.P.Q.2d at 1396. The Federal Circuit addressed this issue in In re NuVasive, No. 842 F.3d 1376 (Fed. Cir. 2016). "We have, however, identified some insufficient articulations of motivation to combine. First, 'conclusory statements' alone are insufficient and, instead, the finding must be supported by a 'reasoned explanation."' NuVasive at 1383, quoting In re Lee, 277 F.3d 1338, 1342 (Fed. Cir. 2002). The PTAB [and by extension, 12 

In response, reasons for obviousness including that it was known for such a thing to have been done, are proper.  It may be a simple explanation, however, still a valid one.

It is asserted, that Finnigan is asserted to teach methods for making edible formulations of edible filamentous fungal particles. FOA at 3. Finnigan discloses that edible fungi can be arranged to act as fat mimetics for use in milk, yogurt, and ice cream. See Finnigan at ¶ [0003], Examples 3-5. The Examiner states that "Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), as claimed." FOA at 3. However, independent claims 1 and 28 are both directed to an edible formulation comprising at least 20 wt% on a dry weight basis of edible filamentous fungus particles of a composition containing at least 50% water. Finnigan is a solid food ingredient (see ¶ [0007]) whereas claim 1 is at least 50% water which isn't encompassed by Finnigan . Additionally, the Examiner initially states that 'Finnigan does not discuss the use of calcium ions or acetate moieties, like those that would be provided by calcium acetate." FOA at 3. However, in the response to arguments section, the Examiner then asserts that "Finnigan teaches edible formulation comprising edible fungal particles of a filamentous fungus and calcium ions, and the claim is toward edible formulation comprising edible fungal particles of a filamentous fungus and calcium ions, therefore the subject matter is analogous." FOA at 17. Importantly, the reference Finnigan does not teach or suggest 
Furthermore, as Inventor Finnigan discusses in the accompanying Declaration under 37 C.F.R. § 1.132 ("Declaration"), the reference Finnigan "addresses a very different problem compared to the problem which is addressed in the instant application. In Finnigan, the invention is based, according to ¶ [0003], "on the discovery that edible fungi can be arranged to act as fat mimetics ... ." which may be used in, for example, milk drinks and yoghurts. This contrasts with the problem addressed by the instant invention which is to produce a meat-substitute with appropriate texture." See Declaration at ¶ 25. Inventor Finnigan further explains that Finnigan involves producing a solid first food ingredient comprising edible fungal particles that have a dimension in a first direction of less than 200 microns, which highlights the fact that Finnigan uses edible fungal particles which are size reduced and much smaller than the particles used in the instant invention. See Declaration at ¶ 26. The Examiner admits this fact that Finnigan does not disclose the element of "a number average length of greater than 200 pm" and cites Finnigan2 as teaching this feature. FOA at 5-6. 
Finnigan2 discloses the inclusion of particles of filamentous fungus with a proteinaceous material such as gluten to slow down the gelling of gluten and increase the time required for gluten to develop texture. See Finnigan2 at Abstract. The Examiner asserts that "It would have been obvious . . . to modify methods of making edible formulations comprising edible fungal particles of a filamentous fungus having a defined length . . . to include fungal particles average length of greater than 200 pm, as 
Inventor Finnigan discusses how it has been very challenging to remove egg albumin and yet provide a vegan foodstuff having desirable characteristics, whereby the foodstuff can replicate meat. See Declaration at ¶110. He further explains how it was unexpectedly found that calcium ions interact with filaments of the fungal mycelia to improve texture of the mycelia and how this finding has enabled the production of vegan foodstuffs which include no egg albumin. See Declaration at ¶111. 
Morimoto is asserted to teach methods of making nutritional compositions with fibrous proteinaceous material using calcium acetate. FOA at 3. The Examiner combines the references regarding filamentous fungi (Finnigan and Finnigan2) with Morimoto solely to 
Declaration at %% 34-35. There would have been no motivation to seek out Morimoto's teachings because the claimed fungi are inherently fibrous, and Morimoto provides no teachings related to filamentous fungi. Similarly, Finnigan also describes edible fungal particles with fibers that already exist, having been produced biologically. See Declaration at ¶1 35. Thus, there would be no need to add calcium to cause gelation, and thus no motivation to combine Morimoto with Finnigan or Finnigan2. 
Additionally, Inventor Finnigan discusses that adding calcium ions to the claimed formulations was surprisingly found to improve the rheology of the filamentous fungi, which was assessed by measuring the elastic modulus, G' (Pa). See Declaration at %% 14-16. Inventor Finnigan states that the "effect described with calcium is unexpected (but highly advantageous) and it enables us to produce vegan foodstuffs which do not need to include egg albumin which we had used very extensively for decades." See Declaration at ¶ 20. He explains that "None of the prior art cited by the Examiner describes the effect of calcium ions on the G' (Pa) when mixed with filamentous fungal mycelia." See Declaration at ¶ 21. In particular, Morimoto does not provide any 
FAO is merely asserted to teach that raw shrimp meat has about 75 to 80 percent water. FOA at 4. FAO discusses the safe handling and processing of shrimp such as chilling, freezing, cold storage, cooking, peeling, and packing of shrimp. See FAO at Introduction. As Inventor Finnigan states, "This reference has little relevance to the claimed invention because the claims are drawn to a fungus composition, not shrimp, and the claims expressly specify that the formulation contains no animal derived components." See Declaration at ¶ 38. Therefore, FAO has no relevance to the instant claims and does not cure the deficiencies in the teachings of Finnigan, Finnigan2, or Morimoto. 
In response, these arguments are presented in the Affidavit, therefore please see the response thereof, above.

It is asserted, that Moreover, based on the combination of Morimoto and FAO, the Examiner asserts, "Therefore, given the water is extracted from Morimoto's meat analog (i.e., substitute) having the texture of natural shrimp, to determine a dry weight amount of calcium ions, there would be at least 4 times the amount of calcium ions on a dry weight basis, or about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.1 wt% and less than 1 wt% of calcium ions in total, on a dry weight basis calcium ions." FOA at 4. Similarly, the Examiner asserts that the range of 0.4 to 1.6 wt% calcium ions on a dry weight basis encompasses the claimed 
 	The Examiner makes the assertion that the range of 0.4 to 1.6 wt% on a dry weight basis of calcium ions taught by the combination of Morimoto and FAO encompasses the claimed 0.1-1.0 wt% and 0.2 wt% on a dry weight basis of calcium ions, which is incorrect. 
In response, Applicant’s opinion is appreciated, and if Applicant would explain the flaw in the examiners calculations, based on Morimoto and FAO, a response would be provided.

It is asserted, that in the case here, the prior art combination does not guide a person of ordinary skill in the art to any solution or particularly, the claimed formulation. 
Further, this combination is not supported by the required rational underpinnings and appears to be hindsight biased. It is improper to use Applicant's application as a roadmap on how to reconstruct the prior art to teach specific elements of the claimed invention. "This form of hindsight reasoning, using the invention as a roadmap to find its prior art components, would discount the value of combining various existing features or principles in a new way to achieve a new result-often the very definition of invention." Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1275 (Fed. Cir. 2004). Thus, the Examiner has failed to consider the claimed invention "as a whole," as required by the law. "A patent [claim] composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." 

	
NOTE: It appears that little new is being claimed in this case, and similar arguments continue with no agreement, therefore the examiner suggests that Applicant consider a filing a Pre-appeal conference or an Appeal in this case, where Supervisory and Quality Examiners will review the rejection of record for proper examination.  Or Applicant may want to turn their attention toward the method of making the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793